EXHIBIT 10.4
 

 
EMPLOYMENT AGREEMENT, EXECUTIVE VERSION |  April 27, 2012

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and entered into effective as of April 1, 2012 by and
between AntriaBio, Inc. a Delaware corporation, having an address of 55 Broad
St., 19th Fl, New York, NY (“AntriaBio” or the “Company”), and Sankaram
Mantripragada (the “Executive”).
 
In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:
 
1.           Employment.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment.
 
2.           Term.  The Executive’s employment hereunder shall commence
effective as of April 1, 2012 (the “Effective Date”) and shall continue until
terminated on the terms and conditions set forth herein.  The Term of this
Agreement is hereafter referred to as “the term of this Agreement” or “the term
hereof.”
 
3.           Capacity and Performance; Location.
 
(a)           During the term hereof, the Executive shall serve as the Chief
Operating Officer of the Company, reporting directly to the Chief Executive
Officer or such other Officer as determined by the Chief Executive.
 
(c)           During the term hereof, the Executive shall devote sufficient time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and to the discharge of his duties
and responsibilities hereunder.  The Executive shall comply with all written
policies of the Company in effect from time to time and shall observe and
implement those resolutions and directives of the Chief Executive Officer or the
Board of Directors, as made or issued from time to time.  Without the prior
knowledge of the Chief Executive Officer of the Company, the Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement
 
(d)           The Company’s principal executive office is currently located in
New York, N.Y.  The Executive shall work from his current location in Fort
Collins, Colorado.
 
4.           Compensation and Benefits.  As compensation for all services
performed by the Executive hereunder during the term hereof, and subject to
performance of the Executive’s duties and obligations pursuant to this
Agreement:
 
(a)           Base Salary.  From the Effective Date through December 31, 2012,
the Company shall pay the Executive a base salary at an initial rate of Two
Hundred and Seventy Five Thousand Dollars ($275,000) per annum (the “Base
Salary”), payable in accordance with the payroll practices of the Company for
its executives, but no less than once per each month.  Such base salary, shall
be increased effective January 1, 2013 to a rate of Two Hundred and Ninety Five
Thousand Dollars ($295,000) per annum, and is hereafter referred to as the “Base
Salary.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           One Time Bonus.  The Company will pay the Executive a one-time
bonus of $100,000, when animal testing related to AB101, also known as InsuLAR,
and also known as a weekly basal insulin product, begins either in the USA or
outside the USA.  The Company will pay the Executive a one-time bonus of
$175,000 upon initiation of a human clinical trial either in the USA or outside
the USA related to AB101.  The one-time bonus paid upon the occurrence of either
or both of these two events shall not be considered or offset to any degree by
the Company in determining the annual salary, annual bonus, expense
reimbursement, benefits, or severance.
 
(c)           Bonus Compensation.  During the term hereof, the Executive shall
have the opportunity to earn an annual performance bonus equal to up to 40% of
the Executive’s Base Salary based upon performance criteria set by the Board in
its sole discretion on an annual basis.  The Board shall conduct a performance
review of the Executive at least once a year on or prior to February 1 of each
year, commencing in 2013.  The Company may, from time to time, pay such other
bonus or bonuses to the Executive as the Board or a compensation committee of
the Board, in its sole discretion, deems appropriate.  In order to receive the
annual performance bonus, the Executive must continue to be employed by the
Company through the end of the period with respect to which the annual
performance bonus has been earned.  The annual performance bonus will be paid to
the Executive at such time as bonuses for the applicable period are regularly
paid to senior executives of the Company; provided, however, in no event will
the annual performance bonus be paid later than February 28 of the following
calendar year.  Except as otherwise provided herein, bonuses shall be paid at
such time as bonuses for the applicable period are regularly paid to senior
executives of the Company.
 
(d)           Vacations.  During the term hereof, the Executive shall be
entitled to four (4) weeks of vacation per annum, to be taken and approved by
the Chief Executive Officer, at such times and intervals as shall be determined
by the Executive, subject to the reasonable business needs of the
Company.  Vacation time shall not cumulate from year to year.  Accrued and
unused vacation time may be carried over to subsequent years, with maximum four
weeks of carryover into any year.
 
(e)           Insurance Coverage.  During the term hereof, the Company shall
provide Executive with medical, dental, vision, life and disability insurance as
follows:  the Company shall (i) pay premiums in accordance with the Company’s
usual practices, for all medical insurance, including heath, dental and vision
coverage for Executive and his immediate family, and life and disability
insurance to the Executive.  The Executive’s benefits contemplated by this
Section 4(c) shall be subject to the terms and conditions of each applicable
policy, as may be in effect from time to time at the discretion of the
Board.  Company shall pay all premiums for a Directors and Officers liability
insurance policy that covers the Executive.
 
(f)           Other Benefits.  During the term hereof and subject to any
contribution therefor generally required of employees of the Company, the
Executive shall be entitled to participate in any and all other employee benefit
plans from time to time in effect for employees of the Company generally, except
to the extent such plans are in a category of benefit (including, without
limitation, bonus compensation) otherwise provided to the
 
 

Execution Version 2 | Page

 
 

--------------------------------------------------------------------------------

 
 
Executive.  Should the Company establish a pension and/or profit-sharing plan,
your eligibility is as follows:  For every year of the Executive’s employment
with the Company, the Executive will earn a retirement benefit equal to one
month of the annual salary for that calendar year.  The accrued retirement
benefit will be paid to you in a lump-sum when you reach age 65, or when your
employment is terminated not for Cause or not for Good Reason, as defined
later.  Such participation shall be subject to (i) the terms of the applicable
plan documents, (ii) generally applicable Company policies and (iii) the
discretion of the Board or any administrative or other committee provided for in
or contemplated by such plan.  The Company may alter, modify, add to or delete
such “other employee benefit plans” at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.
 
(g)           Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable and necessary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board for senior executives of the Company, and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time.  The Executive shall use reasonable efforts to purchase airline tickets in
advance or otherwise take advantage of low-cost fares.
 
5.           Termination of Employment.  Executive’s employment hereunder may
terminate as set forth below.
 
(a)           Death.  So long as the Company provides the Executive with life
insurance coverage, in the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate.  In that event, the Company shall pay to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate, any earned and unpaid Base Salary and Bonus.  The Company shall have no
further obligation or liability to the Executive or his estate.  Upon the
Executive’s death all vested stock options will remain property of the estate or
designated beneficiary.
 
(b)           Disability.
 
(i)           So long as the Company provides the Executive with disability
insurance coverage, the Company may terminate the Executive’s employment
hereunder, upon thirty (30) days’ notice to the Executive, in the event that the
Executive becomes disabled during his employment hereunder through any illness,
injury, accident or condition
 

Execution Version 3 | Page

 
 

--------------------------------------------------------------------------------

 
 
of either a physical or psychological nature and, as a result, is unable to
perform the essential functions of Ms position hereunder, with or without
reasonable accommodation, for eighty (80) days during any period of one-hundred
eighty (180) consecutive calendar days.
 
(ii)           The Board may designate another employee to act in the
Executive’s place during any period in which the Executive is unable to perform
the essential functions of his position as a result of any illness, injury,
accident or condition of either a physical or psychological nature,
Notwithstanding any such designation, the Executive shall continue to receive
the Base Salary in accordance with Section 4(a) and his other benefits pursuant
to Sections 4(e), 4(f) and 4(g) hereof, to the extent permitted by the
then-current terms of the applicable benefit plans, until the Executive becomes
eligible for disability income benefits under any disability income plan
provided by the Company or until the termination of his employment, whichever
shall first occur.
 
(iii)           If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to he unable to perform the
essential functions of his position hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection, to determine whether the Executive is so
disabled, and such determination shall for the purposes of this Agreement be
conclusive of the issue.  If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
 
(c)           By the Company for Cause.  Employment with the Company is not for
a specific term and can be terminated by the Executive or by the Company or its
successors at any time for any reason, with or without Cause, subject to the
following terms.  As used herein, “Cause” shall mean any act that violates this
agreement or the employment policies of the Company, or any willful misconduct
by you that may result in harm to The Company or its employees, directors or
customers.  The term “Good Reason” shall mean a material reduction in your
duties, material reduction in compensation, willful breach of this agreement,
change of control, or relocation of your office more than thirty miles from your
original place of employment.  Upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company shall not have any
further obligation or liability to the Executive, other than for Base Salary
earned and unpaid through the date of termination.  Any unvested Stock Options
shall be forfeited and vested Stock Options not exercised prior to termination
shall expire and no longer be exercisable.
 
(d)           By the Company without Cause.  The Company may terminate the
Executive’s employment hereunder without Cause at any time upon fourteen (14)
days advance written notice.
 
(e)           By the Executive.  The Executive may terminate his employment,
with or without cause, at any time upon at least fourteen (14) days’ advance
written notice to the Company.
 
(f)           Severance Benefits.
 
(i)           In the event that the Company terminates the Executive’s
employment without Cause (as defined above subject to the terms and conditions
of this Section 5(1), (A) the Company will pay severance on a monthly basis to
the Executive and will provide the continuation of the benefits set forth in
Section 4(e) and 4(f) for a
 

Execution Version 4 | Page

 
 

--------------------------------------------------------------------------------

 
 
period of months (the “Severance Period”) following Executive’s termination
equal to twelve (12) months (B) any options that are subject to vesting shall
have vesting accelerated with respect to the number of shares that would have
vested during the Severance Period if Executive had remained employed by the
Company during such period (and any shares of capital stock of the Company that
are subject to a right of repurchase shall have such right of repurchase lapse
with respect to the number of shares that would have lapsed during the Severance
Period if Executive had remained employed by the Company during such period),
and (C) unused vacation up to a maximum of eight weeks.
 
(ii)           The severance amount and benefits continuation set forth in
Section 5(f)(i) are referred to herein as the “Severance Benefits.  The
continuation of any group health plan benefits shall be to the extent authorized
by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”),
with the cost of the regular employer portion of the premium for such benefits
paid by the Company.  The Executive’s right to receive Severance Benefits under
Subsection 5(f)(i) is conditioned upon (x) the Executive’s prior execution and
delivery to the Company of a reasonably satisfactory general release of any and
all claims and causes of action of the Executive against the Company and its
officers and directors, excepting only the right to any compensation, benefits
and/or reimbursable expenses due and unpaid under Sections 4 and/or 5(f)(i) of
this Agreement, and (y) the Executive’s continued performance of those
obligations hereunder that continue by their express terms after the termination
of his employment, including without limitation those set forth in Sections 8, 9
and 10.  Any Severance Benefits to be paid hereunder shall be payable in
accordance with the payroll practices of the Company for its executives
generally as in effect from time to time, and subject to all required
withholding of taxes.
 
6.           Change in Control.  If the Executive’s employment is terminated by
the Company, with or without Cause, or by the Executive for Changed
Circumstances in connection with or following a Change in Control, the Executive
shall receive those Severance Benefits provided in Section 5(1)(0 as if he were
terminated more than twelve months after the Effective Date this Employment
Agreement, plus Executive’s pro rata Bonus Compensation to the date of
termination, which Severance Benefits shall be subject to the terms set forth in
Section 5(f)(ii) and shall be in lieu of any benefits to which the Executive is
otherwise entitled pursuant to Section 5(f).  “Change in Control” means an event
or occurrence set forth in any one or more of subsections (a) through (c) below
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such subsection):
 
(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Acquiring
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the
 

Execution Version 5 | Page

 
 

--------------------------------------------------------------------------------

 
 
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control:  (i) any acquisition directly from the Company, (ii) any acquisition
by the Company or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or
 
(b)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or
 
(c)           the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.
 
7.           Effect of Termination.  Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligations and vesting acceleration
provisions and except for the provisions of Section 8 through (and inclusive of)
23 hereof.
 
8.           Confidential Information; Assignment of Inventions.
 
(a)           The Executive acknowledges that the Company and its Affiliates
will continually develop Confidential Information and Proprietary Information
(as defined below), that the Executive may develop Confidential Information and
Proprietary Information for the Company or its Affiliates, and that the
Executive may learn of Confidential Information and Proprietary Information
during the course of his employment with the Company.  The Executive agrees
that, except as required for the proper performance of his duties for the
Company, he will not, directly or indirectly, use or disclose any Confidential
Information or Proprietary Information.  The Executive understands and agrees
that this restriction will continue to apply after his employment terminates,
regardless of the reason for termination.
 
 

Execution Version 6 | Page

 
 

--------------------------------------------------------------------------------

 
 
(b)           The Executive agrees that all Confidential Information and
Proprietary Information, including, without limitation all work products,
inventions methods, processes, designs, software, apparatuses, compositions of
matter, procedures, improvements, property, data documentation, information or
materials that the Executive, jointly or separately prepared, conceived,
discovered, reduced to practice, developed or created during, in connection
with, for the purpose of, related to, or as a result of his employment with the
Company, and/or to which he has access as a result of his employment with the
Company (collectively, the “Inventions”) is and shall remain the sole and
exclusive property of the Company.
 
(c)           The Executive by his signature on this Agreement unconditionally
and irrevocably transfers and assigns to the Company all rights, title and
interest in the Inventions (as defined above, including all patent, copyright,
trade secret and any other intellectual property rights therein) and will take
any steps and execute any further documentation from time to time reasonably
necessary to effect such assignment free of charge to the Company.  The
Executive will further execute, upon request, whether during, or after the
termination of, his employment with the Company, any and all applications for
patents, assignments and other papers, which the Company may deem necessary or
appropriate for securing such Inventions for the Company.
 
(d)           Except as required for the proper performance of his duties, the
Executive will not copy any and all papers, documents, drawings, systems, data
bases, memoranda, notes, plans, records, reports files, data (including original
data), disks, electronic media etc. containing Confidential Information or
Proprietary Information (“Documents”) or remove any Documents, or copies, from
Company premises.  The Executive will return to the Company immediately after
his employment terminates, and at such other times as may be specified by the
Company, all Documents and copies and all other property of the Company and its
Affiliates then in his possession or control.
 
9.           Non-Competition Covenants.  During the term hereof and for a period
of one (1) year from the date the Executive’s employment with the Company
terminates (the “Restricted Period”), the Executive shall refrain from engaging
or becoming interested, directly or indirectly, as an owner, employee, director,
partner, consultant, through stock ownership, investment of capital, lending of
money or property, rendering of services, or otherwise, either alone or in
association with others, in the operation, management or supervision of any type
of business or enterprise that during such period manufactures, develops or
sells drug delivery technologies that compete with the businesses or enterprises
of the Company and its operating subsidiaries (if any) (collectively, the
“Company Group”), or any new business or enterprise which the Company Group
during such Restricted Period plans in good faith in the near future to commence
which is related to the Company Group’s then-existing businesses or enterprises,
including, without limitation, the research and development of drug delivery
technology for diseases in which the Company has active research and development
programs, except through ownership of shares in a publicly-traded corporation or
publicly-traded mutual fund or publicly-traded limited partnership in which the
Executive does not materially participate and in which the Executive’s ownership
interest is one percent (1%) or less.  The Executive acknowledges and aggress
that the entire business of the Company is based upon technology and Proprietary
Information that has world-wide application.  Therefore, the restrictions
contained in this Section 9 cannot be limited
 
 

Execution Version 7 | Page

 
 

--------------------------------------------------------------------------------

 
 
to any particular geographic region and are applicable world-wide.  In the event
that the scope of any restriction contained in this Section 9 is determined by a
court to be too broad to permit enforcement hereof to its full extent, then such
restriction shall be enforced to the maximum extent permitted by law, based upon
the geographic markets on which the Company Group conducts its business at the
time of breach of this Section.
 
10.           Non-Solicitation Covenants.  During the Restricted Period, the
Executive shall refrain from, directly or indirectly, whether on behalf of
himself or anyone else:  (a) soliciting or accepting orders from any present or
past customer of the Company Group for a product or service offered or sold by,
or competitive with a product or service offered or sold by, the Company Group;
(b) inducing or attempting to induce any customer, supplier, licensee, licensor
or other business relation of the Company Group to cease doing business with the
Company Group or in any way interfere with the relationship between that
customer, supplier, licensee, licensor or other business relation and the
Company Group; (c) using for his benefit or disclosing the name and/or
requirements of any such customer, supplier, licensee, licensor, or other
business relation to any other person; (d) soliciting any of the Company Group’s
employees to leave the employ of the Company Group or hiring anyone who is an
employee of the Company Group or was such an employee during the twelve (12)
months preceding the proposed date of hire; or (e) inducing or attempting to
induce any employee of the Company Group to work for, render services or provide
advice to or supply Confidential Information or Proprietary Information to any
other person.  During the Restricted Period, the Executive shall not directly or
indirectly assist or encourage any other person, in carrying out, directly or
indirectly, any activity that would be prohibited by this agreement were they
carried out by the Executive himself.
 
11.           Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9 and 10
hereof.  The Executive acknowledges that the covenants contained in Sections 8,
9 and 10 are reasonably necessary to protect the goodwill of the Company that is
its exclusive property.  The Executive further acknowledges and agrees that,
were he to breach any of the covenants contained in Sections 8, 9 or 10 hereof,
the damage would be irreparable.  The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive or any of said covenants, without having to post bond.
 
12.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not
subject to any covenants against competition or similar covenants that would
affect the performance of his obligations hereunder.  The Executive will not
disclose to or use any confidential or proprietary information of a third party
without such party’s consent.
 
13.           Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section 13
and as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:
 
 

Execution Version 8 | Page

 
 

--------------------------------------------------------------------------------

 
 
(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
 
(b)           “Confidential Information” means any and all information,
inventions, discoveries, ideas, writings, communications, research, engineering
methods, developments in chemistry, manufacturing information, practices,
processes, systems, technical and scientific information, formulae, designs,
concepts, products, trade secrets, projects, improvements and developments that
relate to the business of the Company or any Affiliate and are not generally
known by others, including but not limited to (i) products and services,
technical data, methods and processes, (ii) marketing activities and strategic
plans, (iii) financial information, costs and sources of supply, (iv) the
identity and special needs of customers and prospective customers and vendors
and prospective vendors, and (v) the people and organizations with whom the
Company or any Affiliate has or plans to have business relationships and those
relationships.  Confidential Information also includes such information that the
Company or any Affiliate may receive or has received belonging to customers or
others who do business with the Company or any Affiliate and any publication or
literary creation of the Executive, developed in whole or in part while the
Executive is employed by the Company, in whatever form published the content of
which, in whole or in part, relates to the business of the Company or any
Affiliate.  Confidential Information shall not include any information or
materials that Executive can prove by written evidence (i) is or becomes
publicly known through lawful means and without breach of this Agreement by
Executive; (H) was rightfully in Executive’s possession or part of Executive’s
general knowledge prior to the Effective Date; or (iii) is disclosed to
Executive without confidential or proprietary restrictions by a third party who
rightfully possesses the information or materials without confidential or
proprietary restrictions.
 
(c)           “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.
 
(d)           “Proprietary Information” means any and all intellectual property
subject to protection under applicable copyright, trademark, trade secret or
patent laws if such property is similar in any material respect with the
products and services offered by the Company or any Affiliate.
 
14.           Withholding.  All payments made under this Agreement shall be
reduced by any tax or other amounts required to be withheld under applicable
law.
 
15.           Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and shall assign its obligations under
this Agreement without the consent of the Executive in the event that the
Company shall hereafter effect a reorganization, or consolidate with or merge
into any other Person, or transfer all or substantially all of its properties or
assets to any other Person.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, and their respective successors,
executors, administrators, heirs and permitted assigns.
 
 

Execution Version 9 | Page

 
 

--------------------------------------------------------------------------------

 
 
16.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
17.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
 
18.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or by overnight courier or delivery service,
or 3 business days after being deposited in the Danish or United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the Company or, in the case of the Company,
at the Company’s principal place of business, to the attention of the Chairman
of the Board, or to such other address as either party may specify by notice to
the other actually received.
 
19.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.
 
20.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and an expressly authorized
representative of the Company.
 
21.           Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
 
22.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one end the same instrument.
 
23.           Governing Law.  This Agreement shall be construed and enforced
under and be governed in all respects by the laws of the State of Delaware,
without regard to the conflict of laws principles thereof
 
24.           Tax Matters.
 
(a)           In the event of an event constituting a change in the ownership or
effective control of Company or ownership of a substantial portion of the assets
of Company described in Code Section 280G(b)(2)(A)(i) (a “2800 Transaction”),
Company shall cause its independent auditors or another person or entity
approved by the Company and Executive promptly to review all payments,
accelerations, distributions and benefits that have been made to or provided to,
and are to be made, or may be made, to or provided to,
 

Execution Version 10 | Page

 
 

--------------------------------------------------------------------------------

 
 
Executive under this Agreement, the 2012 Plan and any other arrangements
providing for payments or benefits contingent on the occurrence of a 280G
Transaction (irrespective of whether such payments or benefits are then payable
to Executive at that time), and any other agreement or plan under which
Executive may individually or collectively benefit (collectively the “Original
Payments”), to determine the applicability of Code Section 4999 to Executive in
connection with such event.  Company’s independent auditors or such other
approved party will perform this analysis in conformity with the foregoing
provisions and will provide Executive with a copy of their analysis and
determination.  Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the Original Payments would be subject to the
excise tax imposed under Code Section 4999 (the “Excise Tax”), the Original
Payments shall be reduced (but not below zero) to the extent necessary so that
no Original Payment shall be subject to the Excise Tax, but only if, by reason
of such reduction, the net after-tax benefit received by Executive shall exceed
the net after-tax benefit received by him if no such reduction was made.  For
purposes of this Agreement, “net after-tax benefit” shall mean (a) the Original
Payments which Executive receives or is then entitled to receive from Company
that would constitute “parachute payments” within the meaning of Code Section
280G, less (b) the amount of all federal, state and local income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (c) the amount of the Excise Tax
imposed with respect to the payments and benefits described in (a) above.  If a
reduction is to occur pursuant to this Section 24(a), the payments and benefits
shall be reduced in the following order:  any cash severance to which Executive
becomes entitled (starting with the last payment due), then other cash amounts
that are parachute payments (starting with the last payment due), then any stock
option awards that have exercise prices higher than the then-fair market value
price of the stock (based on the latest vesting tranches), then restricted stock
and restricted stock units based on the latest awards scheduled to be
distributed, and then other stock options based on the latest vesting
tranches.  The fees and expenses of Company’s auditor or any other party for
services in connection with the determinations and calculations contemplated by
this provision will be borne by Company.
 
(b)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, LID amended (“Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If the Executive notifies the Company (with specificity as to the
reason therefor) that he believes that any provision of this Agreement (or of
any award of any compensation or benefits) would cause him to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company independently makes such determination, the Company
shall, after consultation with the Executive, to the extent legally permitted
and to the extent it is possible to timely reform the provision to avoid
taxation under Code Section 409A, reform such provision to attempt to comply
with Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A.  To the extent that
any provision hereof is modified in order to comply with or be exempt from Code
Section
 
 

Execution Version 11 | Page

 
 

--------------------------------------------------------------------------------

 
 
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
both the Executive and the Company of the applicable provision without violating
the provisions of Code Section 409A.
 
For purposes of the application of Treasury Regulation § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments will be deemed a
separate payment.
 
If the termination of employment giving rise to the severance benefits described
in Sections 5 or 6 is not a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h)(1), then to the extent necessary to avoid the
imposition of any accelerated or additional tax under Code Section 409A, such
benefits will be deferred without interest until Executive’ experiences a
separation from service.
 
If at the time of Executive’s separation from service, (i) he is a specified
employee (within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable to Executive constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code Section
409A (the “Delay Period”), then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period.  To the extent that any benefits
to be provided during the Delay Period is considered deferred compensation under
Code Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the cost of such benefits during the Delay Period, and the Company shall
reimburse Executive, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to Executive, the Company’s share of the
cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified herein.
 
To the extent an expense or in-kind benefit provided pursuant to this Agreement
constitutes a “deferral of compensation” within the meaning of Code Section 409A
(1) the expenses will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (2) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided in any other calendar year, (3) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
 
 

Execution Version 12 | Page

 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, tins Agreement has been executed as a sealed instrument by
the Executive and the Company, as approved by the Board of Directors by
Unanimous Written Consent, by its duly authorized representative, as of the date
first above written.
 
Executive:
 
 
/s/ Sankaram Mantripragada           
Sankaram Mantripragada
AntriaBio, Inc.
 
 
By:   /s/ Steve R.
Howe                                                                   
Name:  Steve R. Howe
Title:  CEO



 
 
 
 

Execution Version 13 | Page

 
 

--------------------------------------------------------------------------------

 
